Exhibit 10.11

HOLDINGS AGREEMENT

This HOLDINGS AGREEMENT (this “Agreement”) dated as of April 24, 2015, is
entered into by and among WINDSTREAM HOLDINGS, INC., a Delaware corporation
(“Tenant”), WINDSTREAM SERVICES, LLC (“Borrower”) and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent (“Administrative Agent”) on behalf
of the Lenders (as hereinafter defined).

RECITALS

WHEREAS, CSL National LP and the other landlord entities set forth on Schedule 1
attached hereto (collectively, “Landlord”) and Tenant entered into that certain
Master Lease, dated as of the date hereof (as the same may be amended or
restated from time to time, the “Lease”) pursuant to which Landlord granted to
Tenant a leasehold estate in and to the Leased Property.

WHEREAS, Borrower is a subsidiary of Tenant.

WHEREAS, pursuant to the terms of that certain Sixth Amended and Restated Credit
Agreement, dated as of the date hereof, by and among Borrower, the lenders party
thereto (together with their successors and/or assigns, the “Lenders”),
Administrative Agent, and the documentation agents referred to therein (as the
same may be amended, restated, modified, renewed or replaced from time to time,
the “Credit Agreement”) and the other documents executed in connection
therewith, the Lenders agreed to make certain loan proceeds available to
Borrower.

WHEREAS, Administrative Agent, acting on behalf of the Lenders, has requested
that Tenant agree to certain matters with respect to the Lease as more
particularly described herein.

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Lease.

AGREEMENTS

NOW, THEREFORE, the parties agree as follows:

1. Tenant Agreements.

 

  a.

Tenant agrees that it will not (i) terminate or allow or consent to the
termination of the Lease other than upon the expiration or termination thereof
with respect to any particular property or properties pursuant to Section 1.4
(Renewal Terms), 8.2 (Compliance with Legal and Insurance Requirements, etc.),
14.5 (Insurance Proceeds Paid to Facility Mortgagee) or 15.5 (Termination of
Master Lease; Abatement of Rent) of the Lease or (ii) enter into any amendment,
waiver or modification to the Lease



--------------------------------------------------------------------------------

  if such amendment, waiver or modification (A) shortens the remaining term of
the Lease to less than 10 years including extension or renewal options from the
date of such amendment, waiver or modification, or (B) amends, waives or
modifies Article XIV (Insurance Proceeds), Article XV (Condemnation), Article
XVI (Events of Default), Article XVII (Leasehold Mortgagees), Article XXII
(Assignments) or Article XXXVI (Organized Sale Process), in each case of this
clause (B) in a manner adverse in any material respect to the interests of the
Lenders,

 

  b. Tenant shall not transfer its rights or obligations under the Lease to any
Person other than to Borrower (without the consent of the Lenders).

 

  c. Tenant shall cause any of its lenders to acknowledge and agree to recognize
the rights of the Administrative Agent and the Lenders pursuant to this
Agreement.

 

  d. Tenant shall not (i) incur or permit to exist any lien on its interest in
the Lease (other than a Permitted Encumbrance (as defined in the Credit
Agreement) of the type described in clause (a), (h) (but only to the extent
granted in favor of a Wireline Company) or (i) of the definition thereof) or
(ii) incur Indebtedness (as defined in the Credit Agreement) other than
(i) Indebtedness owed by Tenant to any Wireline Company (as defined in the
Credit Agreement) and (ii) guarantees made by Tenant of any obligations (other
than Indebtedness) of any Wireline Company incurred in the ordinary course of
business, including with respect to contingent obligations under purchase
agreements or sale agreements by its subsidiaries.

2. General Terms.

 

  a. This Agreement shall be governed by and construed under the laws of the
State of New York, except to the extent preempted by federal law, in which case
federal law shall control.

 

  b. Each party to this Agreement has substantial experience with the subject
matter of this Agreement and has each fully participated in the negotiation and
drafting of this Agreement and has been advised by counsel of its choice with
respect to the subject matter hereof. Accordingly, this Agreement shall be
construed without regard to the rule that ambiguities in a document are to be
construed against the drafter.

 

  c. The Recitals to this Agreement are incorporated as a part of this
Agreement. The captions and headings of various sections of this Agreement are
for convenience only and are not to be considered as defining or limiting in any
way the scope or intent of the provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

  d. This Agreement may be signed in multiple counterparts with the same effect
as if all signatories had executed the same instrument.

 

  e. This Agreement may be amended by an instrument executed and delivered by
the parties hereto.

3. No Third Party Beneficiaries. The parties hereto acknowledge and agree that
there are no third party beneficiaries of this Agreement for all purposes.

4. Termination. Upon the full satisfaction of the Obligations (as defined in the
Credit Agreement) except for indemnities and other obligations which by the
express terms of the relevant Loan Documents (as defined in the Credit
Agreement) survive the satisfaction of the Obligations, this Agreement and the
rights granted to Administrative Agent hereunder shall automatically terminate.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

TENANT: WINDSTREAM HOLDINGS, INC., By:

/s/ Tony Thomas

Name: Tony Thomas Title: President & CEO BORROWER: WINDSTREAM SERVICES, LLC, By:

/s/ Robert E. Gunderman

Name: Robert E. Gunderman Title: CFO and Treasurer ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A. By:

/s/ Timothy D. Lee

Name: Timothy D. Lee Title: Vice President

Signature page to Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

CSL Alabama System, LLC

CSL Arkansas System, LLC

CSL Florida System, LLC

CSL Georgia System, LLC

CSL Iowa System, LLC

CSL Kentucky System, LLC

CSL Mississippi System, LLC

CSL Missouri System, LLC

CSL New Mexico System, LLC

CSL Ohio System, LLC

CSL Oklahoma System, LLC

CSL Texas System, LLC

CSL Realty, LLC

CSL Georgia Realty, LLC

CSL North Carolina System, LP

CSL North Carolina Realty, LP

CSL Tennessee Realty, LLC